



STOCK OPTION AGREEMENT


This Stock Option Agreement (this “Agreement”) is entered into by and between
XXX (“Optionee”) and Universal Electronics Inc., a Delaware corporation (the
“Corporation”), effective as of the Grant Date specified in the Stock Option
Grant Statement attached hereto (the “Grant Statement”), which shall constitute
an integral part of this Agreement.
1.Option Grant. Upon the execution and delivery of this Agreement and the Grant
Statement, the Corporation hereby grants to the Optionee a nonqualified stock
option (“Option”) to purchase shares of the Corporation’s Common Stock (each, a
“Share”), upon the terms and conditions set out in this Agreement and the Grant
Statement. This Option is issued pursuant to the Universal Electronics, Inc.
2018 Equity and Incentive Compensation Plan (the “Plan”), and the terms and
conditions specified in the Plan shall apply in addition to the terms set out in
this Agreement and the Grant Statement. In case on any conflict between the
terms of the Plan and this Agreement or the Grant Statement, the terms of the
Plan shall apply.
2.    Defined Terms and Rules of Construction. Except as otherwise defined
herein, capitalized terms in this Agreement and the Grant Statement shall have
the meanings specified by the Plan. In addition, the following terms, when
capitalized herein, shall have the meanings set out below:
(a)    “Constructive Termination” means the Optionee’s voluntary termination of
employment, if such Termination occurs within eighteen (18) months after the
occurrence of (i) the Employer’s failure to elect, re-elected, appoint, or
re-appoint the Optionee to an office of the Employer that the Optionee holds
(other than as a result of a termination for “Cause”), if such office is one to
which the Optionee is elected or appointed according to the Employer’s By-laws;
provided, however, such failure shall not be deemed a Constructive Termination,
if the Optionee is elected or appointed to a higher office in connection with
such failure; (ii) a change in the Optionee’s functions, duties, or
responsibilities such that Optionee’s position with the Employer becomes
substantially less in responsibility, importance, or scope; or (iii) a Change in
Control.
(b)    “Exercise Notice” means a written notice described in Section 4 of this
Agreement.
(c)    “Exercise Price” means the price set out in the Grant Statement.
(d)    “Expiration Date” means the expiration date specified in the Grant
Statement.
(e)     “Option Period” means the period during which an Option is exercisable,
as provided in the Grant Statement.
(f)    “Termination Date” means the date of the Optionee’s cessation of
employment as determined by the Corporation.
3.    Term and Exercise of Option. Subject to earlier termination, acceleration
or cancellation of the Option as provided herein or the Plan, the term of the
Option shall be for the period specified in the Grant Statement and, subject to
the provisions of this Agreement and the Plan, the Option shall be exercisable
at such times and as to such number of Shares as determined pursuant to the
schedule specified in the Grant Statement.
4.    Method of Exercise. The Option may be exercised by written notice to the
Corporation at its offices at 201 E. Sandpointe Avenue, 8th Floor, Santa Ana,
California 92707 to the attention of the Secretary of the Corporation, or as
otherwise directed by the Corporation in writing to the Optionee. The Exercise
Notice shall (i) state (A) the election to exercise the Option and (B) the
number of full Shares with respect to which the Option is being exercised and
(ii) be signed by the person or persons exercising the Option. Unless another
method is permitted by the Committee at the time of exercise, the Exercise
Notice shall be accompanied by a certified or cashier’s check for the full
amount of the purchase price of such Shares, plus any amount necessary to
satisfy Optionee’s obligations pursuant to Section 7. Subject to Committee
approval the Exercise Price may be paid by delivery of certificates for Mature
Shares that have a Fair Market Value on the date of exercise equal to the
Exercise Price, through a brokered cashless exercise approved by the Corporation
(subject to the Federal Reserve Board’s Regulation T and applicable securities
laws), or by a combination of the foregoing methods of payment. Upon receipt of
the foregoing, the Corporation shall issue the Shares as to which the Option has
been duly exercised and shall return the Exercise Notice, duly endorsed to
reflect such exercise, to the Optionee. In a cashless exercise, the Optionee
must notify the Corporation as to the manner of the transaction.
5.    Optionee’s Covenants and Representations.
(a)    The Optionee represents and warrants that any and all Shares acquired
through the exercise of rights under the Option granted pursuant to this
Agreement will be acquired for Optionee’s own account and not with a view to, or
present intention of, distribution thereof in violation of the Securities Act,
and will not be disposed of in contravention of the Securities Act.
(b)    The Optionee acknowledges that he/she is able to bear the economic risk
of the investment in any and all Shares acquired through the exercise of rights
under the Option for an indefinite period of time, because the Shares have not
been registered under the Securities Act and, therefore, cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available.
(c)    The Optionee has reviewed this Agreement and has had an opportunity to
ask questions and receive answers concerning the terms and conditions of the
offering of Shares and has had full access to such other information concerning
the Corporation as he/she has requested.
6.    Restrictions on Exercise. This Option may not be exercised if the issuance
of Shares upon exercise or the method of payment of consideration for such
Shares would constitute a violation of any applicable federal or state
securities or other law or regulation. As a condition to the exercise of this
Option, the Corporation may require the Optionee to make any representation and
warranty to the Corporation as may be required to comply with any applicable law
or regulation. All exercises of the Option must be for full Shares only.
7.    Withholding of Taxes. Whenever the Corporation is required to issue Shares
upon exercise hereunder, the Corporation may require that the recipient remit in
cash to the Corporation an amount sufficient to satisfy any federal, state
and/or local tax withholding requirements before transfer of the Shares. To the
extent permitted by the Committee, the recipient may satisfy such tax
withholding obligations by authorizing the Corporation to withhold from Shares
to be issued upon the exercise of the Option a number of Shares with an
aggregate Fair Market Value that would satisfy the withholding amount due, or
(ii) transferring to the Corporation Shares owned by the Participant with an
aggregate Fair Market Value that would satisfy the withholding amount due.
Notwithstanding the provisions of clause (i) of the preceding sentence, the Fair
Market Value of Shares withheld shall not exceed the minimum amount of tax
required to be withheld by law (or such lesser amount as may be necessary to
avoid classification of the Option as a liability for financial accounting
purposes).
8.    Effect of Termination of Employment.
(a)    Except as provided in Subsection (b) or (c) below, if the Optionee’s
employment terminates for any reason, the Optionee (or his/her estate or
representative, in the event of the Optionee’s death during the Option Period)
may, during the period following the Optionee’s Termination Date and ending on
the earlier of (i) ninety (90) days after such Termination Date or (ii) the
Expiration Date, exercise the Option to the extent such Option was exercisable
on the Termination Date and, on the Termination Date, that portion of the Option
that was not exercisable shall automatically terminate without further action by
the parties hereto and, in all events, to the extent not exercised, the Option
shall terminate in its entirety at the end of business on the last day of the
exercise period specified in this Subsection; provided, however, the Committee
may, in its sole discretion, accelerate full vesting to the Optionee’s
Termination Date and/or extend the exercise period to any date on or before the
Expiration Date.
(b)    If (i) the Optionee’s employment is terminated without Cause, or (ii) in
the event of a Constructive Termination, the Optionee shall immediately become
fully vested in the Option without further action by the parties hereto, and to
the extent not previously exercised, shall be exercisable in whole or in part
with respect to all remaining Shares covered by the Option and may be exercised
by the Optionee (or the Optionee’s estate or representative, in the event of the
Optionee’s death) at any time before expiration of the original Option Period,
determined as if no Termination of Employment had occurred.
(c)    If the Optionee’s employment terminates due to his/her death or
Disability, the Optionee (or his/her estate or representative, in the event of
the Optionee’s death during the Option Period) may, during the period following
his/her Termination Date and ending on the earlier of (i) one year after such
Termination Date or (b) the Expiration Date, exercise the Option to the extent
such Option was exercisable on the Termination Date and, on the Termination
Date, that portion of the Option that was not exercisable shall automatically
terminate without further action by the parties hereto and, in all events, to
the extent not exercised, the Option shall terminate in its entirety at the end
of business on the last day of the exercise period specified in this Subsection;
provided, however, the Committee may, in its sole discretion, accelerate full
vesting to the Optionee’s Termination Date and/or extend the exercise period to
any date on or before the Expiration Date.
(d)    If (i) the Optionee’s employment is terminated for Cause, the Option,
whether or not vested, shall immediately terminate and be of no further force or
effect.
9.    Compliance with Certain Laws and Regulations. If the Committee shall
determine, in its sole discretion, that the listing, registration, or
qualification of the Shares subject to the Option upon any securities exchange
or under any law or regulation, or that the consent or approval of any
governmental regulatory body is necessary or desirable in connection with the
granting of the Option or the acquisition of Shares thereunder, the Optionee
shall supply the Committee or the Corporation, as the case may be, with such
certificates, representations, and information as the Committee or the
Corporation, as the case may be, may request and shall otherwise cooperate with
the Corporation in obtaining any such listing, registration, qualification,
consent, or approval.
10.    Transferability of Option. The Option is not transferable by the Optionee
other than by will or the laws of descent and distribution. During the
Optionee’s lifetime, the Option is exercisable only by the Optionee, or in the
event of his/her legal incompetency, his/her guardian or legal representative.
11.    Additional Restrictions on Transfer. Certificates representing the Shares
purchased upon the exercise of the Option will bear the following legend until
such Shares have been registered under an effective registration statement under
the Securities Act:
The securities represented by this certificate were originally issued on
_____________________, _____, have not been registered under the Securities Act
of 1933, as amended, or under the securities laws of any state or other
jurisdiction (together, the “Securities Laws”) and may not be offered for sale,
sold or otherwise transferred or encumbered in the absence of compliance with
such Securities Laws and until the issuer hereof shall have received from
counsel acceptable to issuer a written opinion reasonably satisfactory to issuer
that the proposed transaction will not violate any applicable Securities Laws.
12.    Notices. Any notice or demand provided for in this Agreement must be in
writing and must be either personally delivered, delivered by overnight courier,
or mailed by first class mail, to the Optionee at Optionee’s most recent address
on file in the records of the Employer, and to the Corporation at the address
set forth or established pursuant to Section 4 or to such other address or to
the attention of such other person as the recipient party shall have specified
by prior written notice to the sending party. Any notice or demand under this
Agreement shall be deemed to have been given when received.
13.    Severability. This Agreement and each provision hereof shall be valid and
enforced to the fullest extent permitted by law. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision. Without limiting the
generality of the foregoing, if the scope of any provision contained in this
Agreement is too broad to permit enforcement to its fullest extent, such
provision shall be enforced to the maximum extent permitted by law, and the
parties hereby agree that such scope may be judicially modified accordingly.
14.    Complete Agreement. This Agreement and those documents expressly referred
to herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.
15.    Tax Consequences. None of the Corporation, any Subsidiary, or any officer
of director of either, shall be responsible to the Participant or any other
person for the tax consequences of the Option or the exercise thereof.
16.    Code Section 409A. This Agreement is intended to be interpreted and
applied so that the Award set forth herein shall be exempt from the requirements
of Section 409A of the Code and the final Treasury Regulations promulgated
thereunder (collectively, “Section 409A”), and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from Section
409A.  To the extent that the Corporation determines that any provision of this
Agreement would cause the Optionee to incur any additional tax or interest under
Section 409A, the Corporation shall be entitled to reform such provision to
attempt to comply with or be exempt from Section 409A through good faith
modifications.  To the extent that any provision hereof is modified in order to
comply with Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Employee and the Corporation without violating the
provisions of Section 409A. Neither the Corporation nor any employee, director
or officer thereof guarantees that this Agreement complies with Section 409A and
no such party shall have any liability with respect to any failure of this
Agreement to so comply.
17.    Counterparts. This Agreement may be executed by way of facsimile or
electronic signature in separate counterparts, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement.
18.    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by the Optionee, the Corporation, and their
respective permitted successors and assigns (including personal representatives,
heirs, and legatees), and is intended to bind all successors and assigns of the
respective parties, except that the Optionee may not assign any of his/her
rights or obligations under this Agreement except to the extent and in the
manner expressly permitted hereby.
19.    Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party may, in its sole discretion,
apply to any court of law or equity of competent jurisdiction for specific
performance and/or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement, without the necessity of posting
bond or any other security.
20.    Waiver or Modification. Any waiver or modification of any of the
provisions of this Agreement shall not be valid unless made in writing and
signed by the parties hereto. A waiver by either party of any breach of this
Agreement shall not operate as a waiver of any subsequent breach.
In Witness Whereof, the parties have executed this Agreement effective on the
XXX day of XXX, 20XX.




OPTIONEE
    UNIVERSAL ELECTRONICS INC.





________________________________
By: _________________________________    

Signature
Its: Chief Executive Officer






Grant Statement Number: 00XXX
UNIVERSAL ELECTRONICS INC.
2018 EQUITY AND INCENTIVE COMPENSATION PLAN
STOCK OPTION GRANT STATEMENT


THIS GRANT STATEMENT CERTIFIES THAT, effective as of the Grant Date set out
below, XXX, has been awarded a non-qualified stock option to purchase XXX (XXX)
shares of Common Stock, par value $0.01 per share (“Shares”), of UNIVERSAL
ELECTRONICS INC. This Grant Statement is issued in accordance with and is
subject to the terms and conditions of the related Stock Option Agreement of
even date herewith (the “Agreement”). The Option terms include the following:
(a)    Grant Date: XXX
(b)    Number of Shares Subject to Option: XXX
(c)    Exercise Price per Share: $XXX
(d)    Expiration Date: XXX
THIS OPTION is not transferable except in accordance with the terms and
conditions of the Agreement.
THIS OPTION shall become vested and exercisable with respect to the percentage
of the total number of Shares set forth above as follows:


On and After the Following
Dates, But Prior to Expiration


Vested Percentage


XXX/2019


25%


XXX/2020


50%


XXX/2021


75%


XXX/2022


100%



IN WITNESS WHEREOF, UNIVERSAL ELECTRONICS INC. has caused this Stock Option
Grant Statement to be signed by its duly authorized officer the XXX day of XXX,
20XX.


UNIVERSAL ELECTRONICS INC.




By: ______________________________
Its: Chief Executive Officer









